UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09685 Pioneer High Yield Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:October 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer High Yield Fund By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer High Yield Fund AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Amend Right to Call Special Meeting For For Management 5 Amend Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7A Require Independent Board Chairman Against Against Shareholder 7B Enhance Board Oversight of Political Against Against Shareholder Contributions 7C Amend Policy to Disclose Payments to Against Abstain Shareholder Tax-Exempt Organizations ALERE INC. Ticker: ALR Security ID: 01449J105 Meeting Date: AUG 07, 2013 Meeting Type: Proxy Contest Record Date: JUN 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director Hakan Bjorklund For Did Not Vote Management 1.2 Elect Director Stephen P. Macmillan For Did Not Vote Management 1.3 Elect Director Brian A. Markison For Did Not Vote Management 1.4 Elect Director T.F. Wilson McKillop For Did Not Vote Management 2 Amend Omnibus Stock Plan For Did Not Vote Management 3 Approve the Grant of Options to Key For Did Not Vote Management Executive Officers 4 Amend Qualified Employee Stock For Did Not Vote Management Purchase Plan 5 Ratify Auditors For Did Not Vote Management 6 Advisory Vote to Ratify Named For Did Not Vote Management Executive Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Elect Director Curt R. Hartman For For Shareholder 1.2 Elect Director Theodore E. Martin For For Shareholder 1.3 Elect Director Jerome J. Lande For For Shareholder 1.4 Management Nominee - Hakan Bjorklund For For Shareholder 2 Amend Omnibus Stock Plan None For Management 3 Approve the Grant of Options to Key None For Management Executive Officers 4 Amend Qualified Employee Stock None For Management Purchase Plan 5 Ratify Auditors None For Management 6 Advisory Vote to Ratify Named None For Management Executive Officers' Compensation ALLIANCE ONE INTERNATIONAL, INC. Ticker: AOI Security ID: 018772103 Meeting Date: AUG 08, 2013 Meeting Type: Annual Record Date: JUN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey A. Eckmann For For Management 1.2 Elect Director Joyce L. Fitzpatrick For For Management 1.3 Elect Director Carl L. Hausmann For For Management 1.4 Elect Director John D. Rice For For Management 1.5 Elect Director Norman A. Scher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder AXIALL CORPORATION Ticker: AXLL Security ID: 05463D100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Carrico For For Management 1.2 Elect Director T. Kevin DeNicola For For Management 1.3 Elect Director Patrick J. Fleming For For Management 1.4 Elect Director Robert M. Gervis For For Management 1.5 Elect Director Victoria F. Haynes For For Management 1.6 Elect Director Michael H. McGarry For For Management 1.7 Elect Director William L. Mansfield For For Management 1.8 Elect Director Mark L. Noetzel For For Management 1.9 Elect Director Robert Ripp For For Management 1.10 Elect Director David N. Weinstein For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management B/E AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 24, 2013 Meeting Type: Annual Record Date: MAY 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael F. Senft For For Management 1.2 Elect Director John T. Whates For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan BIO-RAD LABORATORIES, INC. Ticker: BIO Security ID: 090572207 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Louis Drapeau For Against Management 1.2 Elect Director Robert M. Malchione For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BIOSCRIP, INC. Ticker: BIOS Security ID: 09069N108 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Smith For For Management 1.2 Elect Director Charlotte W. Collins For For Management 1.3 Elect Director Samuel P. Frieder For For Management 1.4 Elect Director Myron Z. Holubiak For For Management 1.5 Elect Director David R. Hubers For For Management 1.6 Elect Director Yon Y. Jorden For For Management 1.7 Elect Director Tricia H. Nguyen For For Management 1.8 Elect Director Richard L. Robbins For For Management 1.9 Elect Director Stuart A. Samuels For For Management 1.10 Elect Director Gordon H. Woodward For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management CIGNA CORPORATION Ticker: CI Security ID: 125509109 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric J. Foss For For Management 1.2 Elect Director Roman Martinez IV For For Management 1.3 Elect Director William D. Zollars For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMERCIAL VEHICLE GROUP, INC. Ticker: CVGI Security ID: 202608105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Bovee For For Management 1.2 Elect Director Richard P. Lavin For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 03, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Jane Henney For For Management 1.3 Elect Director Leon Moulder, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Increase Authorized Common Stock For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Approve Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director William D. Green For For Management 1g Elect Director Edmund F. Kelly For For Management 1h Elect Director Jami Miscik For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: 296315104 Meeting Date: FEB 05, 2014 Meeting Type: Annual Record Date: DEC 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L.W. Solley For For Management 1.2 Elect Director J.D. Woods For For Management 1.3 Elect Director G.E. Muenster For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Sustainability Against Abstain Shareholder FOREST CITY ENTERPRISES, INC. Ticker: FCE.A Security ID: 345550107 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Scott S. Cowen For For Management 1.3 Elect Director Michael P. Esposito, Jr. For For Management 1.4 Elect Director Stan Ross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUL 16, 2013 Meeting Type: Annual Record Date: MAY 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Charles C. Krulak For For Management 1.10 Elect Director Bobby Lee Lackey For For Management 1.11 Elect Director Jon C. Madonna For For Management 1.12 Elect Director Dustan E. McCoy For For Management 1.13 Elect Director James R. Moffett For For Management 1.14 Elect Director B. M. Rankin, Jr. For For Management 1.15 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity 7 Amend Bylaws Call Special Meetings Against For Shareholder FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Alan R. Buckwalter, III For For Management 1.4 Elect Director Robert A. Day For For Management 1.5 Elect Director James C. Flores For For Management 1.6 Elect Director Gerald J. Ford For For Management 1.7 Elect Director Thomas A. Fry, III For For Management 1.8 Elect Director H. Devon Graham, Jr. For For Management 1.9 Elect Director Lydia H. Kennard For For Management 1.10 Elect Director Charles C. Krulak For For Management 1.11 Elect Director Bobby Lee Lackey For For Management 1.12 Elect Director Jon C. Madonna For For Management 1.13 Elect Director Dustan E. McCoy For For Management 1.14 Elect Director James R. Moffett For For Management 1.15 Elect Director Stephen H. Siegele For For Management 1.16 Elect Director Frances Fragos Townsend For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Require Director Nominee with Against Against Shareholder Environmental Experience GENERAL CABLE CORPORATION Ticker: BGC Security ID: 369300108 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sallie B. Bailey For For Management 1.2 Elect Director Gregory B. Kenny For For Management 1.3 Elect Director Gregory E. Lawton For For Management 1.4 Elect Director Craig P. Omtvedt For For Management 1.5 Elect Director Patrick M. Prevost For For Management 1.6 Elect Director John E. Welsh, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GREEN FIELD ENERGY SERVICES INC Ticker: Security ID: 39304KAE6 Meeting Date: APR 15, 2014 Meeting Type: Written Consent Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 To Accept The Plan None For Management HALCON RESOURCES CORPORATION Ticker: HK Security ID: 40537Q209 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Christmas For For Management 1.2 Elect Director Thomas R. Fuller For For Management 1.3 Elect Director David B. Miller For Withhold Management 1.4 Elect Director Michael A. Vlasic For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management HERCULES OFFSHORE, INC. Ticker: HERO Security ID: 427093109 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Thomas J. Madonna For For Management 1.3 Elect Director F. Gardner Parker For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Certificate of Incorporation For For Management HORIZON LINES, INC. Ticker: HRZL Security ID: 44044K309 Meeting Date: JUN 05, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James LaChance For For Management 1.2 Elect Director Steven L. Rubin For For Management 2 Adopt NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ITRON, INC. Ticker: ITRI Security ID: 465741106 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: FEB 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Eliassen For For Management 1.2 Elect Director Gary E. Pruitt For For Management 1.3 Elect Director Michael V. Pulli For For Management 1.4 Elect Director Charles H. Gaylord, Jr. For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: JAN 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward L. Doheny, II For For Management 1.2 Elect Director Steven L. Gerard For For Management 1.3 Elect Director John T. Gremp For For Management 1.4 Elect Director John Nils Hanson For For Management 1.5 Elect Director Gale E. Klappa For For Management 1.6 Elect Director Richard B. Loynd For For Management 1.7 Elect Director P. Eric Siegert For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KENNAMETAL INC. Ticker: KMT Security ID: 489170100 Meeting Date: OCT 22, 2013 Meeting Type: Annual Record Date: AUG 30, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlos M. Cardoso For For Management 1.2 Elect Director William J. Harvey For For Management 1.3 Elect Director Cindy L. Davis For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 23, 2013 Meeting Type: Annual Record Date: MAY 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis M. Kass For For Management 1.2 Elect Director John V. Murphy For For Management 1.3 Elect Director John H. Myers For For Management 1.4 Elect Director Nelson Peltz For For Management 1.5 Elect Director W. Allen Reed For For Management 1.6 Elect Director Joseph A. Sullivan For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management LYONDELLBASELL INDUSTRIES NV Ticker: LYB Security ID: N53745100 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jagjeet S. Bindra to Supervisory For For Management Board 1b Elect Milton Carroll to Supervisory For For Management Board 1c Elect Claire S. Farley to Supervisory For For Management Board 1d Elect Rudy van der Meer to Supervisory For For Management Board 1e Elect Isabella D. Goren to Supervisory For For Management Board 1f Elect Nance K. Dicciani to Supervisory For For Management Board 2a Elect Karyn F. Ovelmen to Management For For Management Board 2b Elect Craig B. Glidden to Management For For Management Board 2c Elect Bhavesh V. Patel to Management For For Management Board 2d Elect Patrick D. Quarles to Management For For Management Board 2e Elect Timothy D. Roberts to Management For For Management Board 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 7 Ratify PricewaterhouseCoopers For For Management Accountants N.V. as Auditors 8 Approve Dividends of USD 2.20 Per Share For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Cancellation of up to 10 For For Management Percent of Issued Share Capital in Treasury Account MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Linda Z. Cook For For Management 1d Elect Director Chadwick C. Deaton For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 1i Elect Director Lee M. Tillman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Report on Methane Emissions Management Against Abstain Shareholder and Reduction Targets MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Steven A. Davis For For Management 1b Elect Director Gary R. Heminger For For Management 1c Elect Director John W. Snow For For Management 1d Elect Director John P. Surma For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 5 Report on Lobbying Payments and Policy Against Abstain Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: MAY 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 22, 2014 Meeting Type: Annual Record Date: FEB 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice I. Obuchowski For For Management 1b Elect Director Frank L. Salizzoni For For Management 1c Elect Director Harrison H. Schmitt For For Management 1d Elect Director David W. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation POLYMET MINING CORPORATION Ticker: POM Security ID: 731916102 Meeting Date: JUL 09, 2013 Meeting Type: Annual/Special Record Date: MAY 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2a Elect Director W. Ian L. Forrest For For Management 2b Elect Director Frank L. Sims For For Management 2c Elect Director David Dreisinger For Withhold Management 2d Elect Director Alan R. Hodnik For For Management 2e Elect Director William Murray For For Management 2f Elect Director Stephen Rowland For For Management 2g Elect Director Jonathan Cherry For For Management 2h Elect Director Michael M. Sill For For Management 3 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Approve Shareholder Rights Plan For Against Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 19, 2014 Meeting Type: Annual Record Date: JAN 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Howard Schultz For For Management 1b Election Of Director William W. Bradley For For Management 1c Election Of Director Robert M. Gates For For Management 1d Election Of Director Mellody Hobson For For Management 1e Election Of Director Kevin R. Johnson For For Management 1f Election Of Director Olden Lee For For Management 1g Election Of Director Joshua Cooper Ramo For For Management 1h Election Of Director James G. Shennan, For For Management Jr. 1i Election Of Director Clara Shih For For Management 1j Election Of Director Javier G. Teruel For For Management 1k Election Of Director Myron E. Ullman, For For Management III 1l Election Of Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Prohibit Political Spending Against Against Shareholder 5 Require Independent Board Chairman Against Against Shareholder TE CONNECTIVITY LTD. Ticker: TEL Security ID: H84989104 Meeting Date: MAR 04, 2014 Meeting Type: Annual Record Date: FEB 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pierre R. Brondeau For For Management 1b Elect Director Juergen W. Gromer For For Management 1c Elect Director William A. Jeffrey For For Management 1d Elect Director Thomas J. Lynch For For Management 1e Elect Director Yong Nam For For Management 1f Elect Director Daniel J. Phelan For For Management 1g Elect Director Frederic M. Poses For For Management 1h Elect Director Lawrence S. Smith For For Management 1i Elect Director Paula A. Sneed For For Management 1j Elect Director David P. Steiner For For Management 1k Elect Director John C. Van Scoter For For Management 1l Elect Director Laura H. Wright For For Management 2 Elect Board Chairman Thomas J. Lynch For For Management 3a Elect Daniel J. Phelan as Member of For For Management Management Development & Compensation Committee 3b Elect Paula A. Sneed as Member of For For Management Management Development & Compensation Committee 3c Elect David P. Steiner as Member of For For Management Management Development & Compensation Committee 4 Designate Jvo Grundler as Independent For For Management Proxy 5.1 Accept Annual Report for Fiscal Year For For Management Ended September 27, 2013 5.2 Accept Statutory Financial Statements For For Management for Fiscal Year Ended September 27, 2013 5.3 Approve Consolidated Financial For For Management Statements for Fiscal Year Ended September 27, 2013 6 Approve Discharge of Board and Senior For For Management Management 7.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal Year Ending September 26, 2014 7.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors 7.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 9 Approve Allocation of Available For For Management Earnings for Fiscal Year 2013 10 Approve Declaration of Dividend For For Management 11 Authorize Repurchase of Up to USD 1 For For Management Billion of Share Capital 12 Approve Reduction of Share Capital For For Management 13 Adjourn Meeting For For Management THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Marc N. Casper For For Management 1b Elect Director Nelson J. Chai For Against Management 1c Elect Director C. Martin Harris For For Management 1d Elect Director Tyler Jacks For For Management 1e Elect Director Judy C. Lewent For For Management 1f Elect Director Thomas J. Lynch For For Management 1g Elect Director Jim P. Manzi For For Management 1h Elect Director William G. Parrett For For Management 1i Elect Director Lars R. Sorensen For For Management 1j Elect Director Scott M. Sperling For For Management 1k Elect Director Elaine S. Ullian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret G. McGlynn For For Management 1.2 Elect Director Wayne J. Riley For For Management 1.3 Elect Director William D. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WATERS CORPORATION Ticker: WAT Security ID: 941848103 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Bekenstein For For Management 1.2 Elect Director Michael J. Berendt For For Management 1.3 Elect Director Douglas A. Berthiaume For For Management 1.4 Elect Director Edward Conard For For Management 1.5 Elect Director Laurie H. Glimcher For For Management 1.6 Elect Director Christopher A. Kuebler For For Management 1.7 Elect Director William J. Miller For For Management 1.8 Elect Director JoAnn A. Reed For For Management 1.9 Elect Director Thomas P. Salice For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management WINDSTREAM HOLDINGS, INC. Ticker: WIN Security ID: 97382A101 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol B. Armitage For Against Management 1b Elect Director Samuel E. Beall, III For For Management 1c Elect Director Dennis E. Foster For For Management 1d Elect Director Francis X. ('Skip') For For Management Frantz 1e Elect Director Jeffery R. Gardner For For Management 1f Elect Director Jeffrey T. Hinson For For Management 1g Elect Director Judy K. Jones For For Management 1h Elect Director William A. Montgomery For For Management 1i Elect Director Alan L. Wells For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Amend Certificate of Incorporation of For Against Management Windstream Corporation to Eliminate Certain Voting Provisions 5 Provide Right to Call Special Meeting For For Management 6 Eliminate Supermajority Vote For For Management Requirement 7 Ratify Auditors For For Management 8 Pro-rata Vesting of Equity Awards Against Against Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder END NPX REPORT
